CROCKETT, Justice
(dissenting).
I am unable to concur with the affirmance of the judgment. It is my opinion that the appellant Salt Lake City is entitled to have an adjudication of this case on the basis of the order entered by the district court at the time it was entered; and it is further my opinion that the order made and appealed from was both ill advised and beyond the proper prerogatives of that court.
The proceeding before the City Commission involved the question as to why the plaintiff’s license should not be revoked. Such a determination is properly within both the duty and the prerogative of the City Commission, which it should have been not only permitted, but encouraged to discharge with dispatch. This, for the benefit of all concerned, including the public. I know of no justification whatsoever for the district court to enter an order staying the action of the City Commission until the criminal proceedings had been completed.
Three points are noted: First, whether the licenses should or should not be revoked was not necessarily dependent on the outcome of the criminal proceedings; Second, the burden of proof in the criminal proceedings is different from the unrelated proceeding before the City Commission; and Third, the criminal proceedings, for various reasons, and perhaps by appeal or otherwise, may well be delayed and protracted and thus unjustifiably delay the Commission from performing its duty.
ELLETT, J., concurs in the dissenting opinion of CROCKETT, J.